Citation Nr: 0838877	
Decision Date: 11/10/08    Archive Date: 11/20/08	

DOCKET NO.  06-04 713	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for Type II diabetes mellitus (DMII). 

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the left leg. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the right leg.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1967 to 
April 1970.  The Board previously reported that the veteran 
had approximately one year of service in the Republic of 
Vietnam, but he has pointed out, and the DD Form 214 
confirms, that he served approximately 24 months in Vietnam.  
Combat service is not documented.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from June 2004 and June 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  In February 
2008, the Board decided a service connection issue, and 
remanded the claims for increased evaluations now pending for 
due process issuance of a Statement of the Case.  On remand, 
the veteran was provided proper VCAA notice and all up-to-
date records of the veteran's treatment with VA were 
collected for review.  The RO issued the required Statement 
of the Case in May 2008, the case has been returned to the 
Board and is now ready for appellate review.  All elements of 
the previous remand were completed.  Stegall v. West, 11 Vet. 
App. 268 (1998)


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The veteran's DMII is consistently shown to be well 
regulated with hypoglycemic agents and a restricted diet, but 
no competent clinical evidence or opinion shows that the 
veteran has any restrictive regulation of activities.

3.  The veteran's diabetic neuropathy of the lower right and 
left legs is manifested by symptoms of tingling paresthesias 
which are not more than mild, and there are an overlay of 
symptoms regarding the hands, upper extremities and the right 
leg which are not attributable to service-connected DMII.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for DMII have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, Diagnostic Code 7913 (2007).

2.  The criteria for initial evaluations in excess of 10 
percent each for diabetic neuropathy of the left and right 
legs have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, Diagnostic Code 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.  

As instructed, the RO provided the veteran with formal VCAA 
notice on remand in April 2008.  This notice informed him of 
the evidence necessary to substantiate his claims, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf and advised he submit any relevant 
evidence in his possession.  Because each of the claims for 
increase now pending are initial claims, the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) is not strictly 
applicable.  Nonetheless, this notice also provided the 
veteran with the specific Schedular criteria for evaluation 
of diabetes.  Of course, the criteria for evaluation of 
diabetes and diabetic neuropathy was also provided the 
veteran in Statements of the Case during the pendency of the 
appeal.  Additionally, the Board would point out that the 
criteria for evaluating diabetic neuropathy under the 
Schedule for diseases of peripheral nerves is only governed 
by general terms of mild, moderate and severe which is not 
the type of particularized schedular criteria which was 
discussed in Vazquez, supra.  During the pendency of this 
appeal, the veteran has been provided with VA examinations 
and consultations which are adequate for rating purposes.  On 
remand, all up-to-date records of the veteran's treatment 
with VA were collected and included in the claims folder.  
The veteran did not return any signed releases for the RO to 
collect any private medical records.  All known available 
evidence has been collected for review and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

The use of manifestations not resulting from service-
connected disease or injury in establishing a service-
connected evaluation must be avoided.  This is the rule 
against pyramiding of disability evaluations.  38 C.F.R. 
§ 4.14.

When an unlisted condition is encountered, it will be rated 
under a closely related disease or injury to which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  This is the rule 
authorizing analogous ratings under the Schedule.  38 C.F.R. 
§ 4.20.  

Diabetes which is manageable by restricted diet only warrants 
a 10 percent evaluation.  Diabetes requiring Insulin or 
hypoglycemic agents, and a restricted diet warrants a 20 
percent evaluation.  Diabetes which requires Insulin, a 
restricted diet and a regulation of activities warrants a 40 
percent evaluation.  38 C.F.R. § 4.120.

In reviewing the June 2005 RO rating decision which granted 
service connection for diabetic neuropathy of both the right 
and left legs, the RO appears to have made a typographical 
error in assigning an analogous rating under Diagnostic 
Code 8520 (sciatic nerve) for the right leg, and an analogous 
rating under Diagnostic Code 8521 (external popliteal (common 
peroneal) nerve) for the left leg.  Although each of these 
nerves includes consideration of symptoms of the lower leg, 
the proper analogous rating in this case is with reference to 
Diagnostic Code 8521 for the common peroneal nerve.  The 
sciatic nerve is obviously related to lumbar spine lower 
extremity radiculopathy, which is obviously not the cause of 
neurological problems attributable to diabetes.  In any 
event, the lowest two ratings of 10 and 20 percent are 
identical for each Diagnostic Code.  Under Diagnostic 
Code 8521, incomplete paralysis of the lower legs which is 
mild warrants a 10 percent evaluation, which is moderate 
warrants a 20 percent, and which is severe warrants a 30 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8521.  

Analysis:  The veteran filed his initial claims for service 
connection in April 2004.  Although DMII had onset many years 
after service separation, service connection was granted 
because the veteran served in Vietnam and is presumed to have 
been exposed to herbicide agents in accordance with the 
governing law and regulations.  A 20 percent evaluation was 
assigned effective from the date of claim because the 
veteran's DMII was shown to require both oral hypoglycemic 
agents and a restricted diet, but there was no evidence of 
any particular restriction of activities.  In June 2005, 
service connection was also granted for diabetic neuropathy 
of both legs with a 10 percent evaluation each reflective of 
mild neurological symptoms.  The appeal is for higher 
evaluations for each of these three disabilities.

The veteran was provide a VA examination in May 2004.  The 
claims folder was available for review.  The veteran had 
first been diagnosed with DMII in 1996 and was tried on diet 
and exercise alone for the first few years.  Two years prior 
to examination, he was provided hypoglycemic agents for 
management of blood sugar.  At this time, there was no 
history of any tingling or numbness in the fingers or toes, 
there was normal vision, and he had never been admitted to a 
hospital in his life.  Examination revealed the veteran to be 
slightly obese, in no apparent distress, and with a normal 
gait and posture.  Neurologically, sensation was considered 
to be normal as was muscular examination in all groups of 
muscles including normal muscle strength 5/5 bilaterally.  
Reflexes were also normal.  The diagnosis was DMII fairly 
controlled with no signs of diabetic retinopathy, nephropathy 
and europathy.

The veteran was next provided a VA examination of the skin in 
May 2005.  The diagnosis was most probably dyshidrotic eczema 
of the hands, and sun damage and lentigos on the face.

The veteran was provided an examination of peripheral nerves 
in April 2005.  He complained of symptoms of the legs with 
pain in the right thigh, knee and hip area.  A magnetic 
resonance imaging (MRI) of the lumbar spine performed earlier 
in January 2005 had shown degenerative changes in the 
lumbosacral spine with a disc protrusion at L2-L3 and L3-L4.  
There was also bilateral neuroforaminal narrowing, left 
greater than right, and minimal canal stenosis at L3-L4.  
Ligament and foramina hypertrophy was seen at multiple 
levels.  Examination of the extremities revealed no clubbing, 
cyanosis or edema.  Motor examination was 5/5 with normal 
tone and bulk, deep tendon reflexes demonstrated an absent 
left ankle jerk, and plantar reflexes were flexor.  Sensory 
examination demonstrated an area of decreased pin sensation 
in the right lateral thigh.  An EMG/nerve conduction study to 
evaluate diabetic neuropathy had been scheduled in an attempt 
to distinguish any signs and symptoms from diabetic 
neuropathy from lumbar degenerative joint disease.

In May 2005, the veteran was provided an EMG/NCS 
(electromyogram/nerve conduction study).  Testing of the 
right leg was considered normal.  Motor testing of all 
extremities was again full and complete, and strength was 5/5 
throughout, with no atrophy or loss of bulk.  There was a 
mild loss of vibration sensation in both lower extremities.  
Gait was considered normal with a good arm swing.  There were 
also increased reflexes in the lower extremities which was 
considered out of proportion to a diabetic with likely small 
fiber neuropathy.

The veteran was provided a VA neurological consultation in 
May 2006.  He had been started on Neurotin with relief, but 
when symptoms returned, the dose was increased with relief.  
Previous diagnostic testing was discussed.  Motor strength 
was again normal with mild loss of vibration sensation in the 
lower extremities.  

In September 2006, the veteran was provided specialized EMG 
studies.  Sensory and motor nerve conduction studies revealed 
evidence of mild right median neuropathy at the wrist 
(interpreted as carpal tunnel syndrome) and mild right ulnar 
neuropathy at the elbow.  Lower extremity motor and sensory 
nerve conduction studies were normal.  Needle EMG revealed no 
evidence of increased insertional activity, fibrillation 
potentials, or fasciculation potentials.  There was no 
electrophysiological evidence suggestive of diffuse 
peripheral neuropathy or other motor neuron disease 
identified.  It was noted that these standard nerve 
conduction studies could not assess the lateral femoral 
cutaneous nerve to address the veteran's continuing 
complaints of right upper thing pain.  However, his symptoms 
were highly suggestive of a right lateral femoral cutaneous 
neuropathy/neuralgia paresthetica.

The veteran was seen as an outpatient at the VA neurology 
clinic in March 2007.  It was noted that medication had 
improved the veteran's overall symptoms, and he was 
exercising 20 minutes a day on his treadmill with a 10 to 15-
pound weight loss.  He reported better glucose control.  He 
continued to report numbing in the lateral aspect of the 
right leg with occasional cramping and tingling of the feet 
and hands.  Examination revealed no fasciculations and no 
muscle atrophy with normal strength in all upper and lower 
extremities.  Sensory testing again revealed a loss of 
sensation in the lateral aspect of the right leg with a 
decrease in vibratory sense in the feet, otherwise intact.

In May 2007, the veteran was provided a routine diabetic foot 
examination.  Visual examination of both feet was normal, 
dorsalis pedis and tibial pulses were normal, but 
monofilament sensation in the feet was abnormal.  The veteran 
was also seen at the same time for ambulatory/outpatient care 
and it was noted that he tried to follow a diabetic diet and 
kept up with his oral hypoglycemic agents.  He had been seen 
in the eye clinic in March outside of VA, and reported that 
his eyes were found to be normal.

In September 2007, the veteran was again seen in a VA 
neurology clinic.  He reported that his left lower leg hurt, 
and it was recorded that the pain sounded sciatic in nature 
as he reported it coming from the left buttock and  radiating 
down the back of the thigh along the aspect of the left leg.  
There was also a report of numbness in the right anterior 
thigh.  He continued to work and was on his feet most of the 
day and played golf weekly.  He reported that his blood 
glucose readings continued in good control.  Examination 
revealed no motor fasciculations, no atrophy, and entirely 
normal strength in all lower and upper extremities.  There 
was decreased sensation along the proximal right leg and 
right hand (in the radial distribution) with slight decrease 
in vibratory sense in both feet, otherwise intact.  Gait was 
normal.  An MRI of the lumbar spine was performed which 
revealed moderate to severe degenerative changes from L4 to 
S1 with the possibility of L5 nerve root compression.  Disc 
bulging was noted at L4-L5 and L5-S1.

The veteran was provided another VA neurological consultation 
in March 2008.  Again, motor examinations revealed no 
fasciculations or atrophy with normal muscle tone and 
entirely normal muscle strength of both upper and lower 
extremities.  There was a decrease in sensation along the 
right leg in the lateral femoral cutaneous distribution and 
in both feet, otherwise intact.  Gait was normal and he could 
walk on tip toes and on heels and tandem.  The veteran 
reported that his low back pain was gone with taking Naprosyn 
and exercise on the treadmill as much as possible.  There was 
continued numbness in the right lateral leg which was at this 
time determined to be consistent with a lateral femoral 
cutaneous nerve injury, referred to as meralgia paresthetica, 
and resulting in numbness of the outer thigh not caused by 
injury to the thigh but injury to the nerve that extends from 
the thigh to the spinal column.

The veteran was seen in the dermatology clinic in May 2008 
for chronic eczema to the palms of the hands.  It was noted 
that he constantly worked in mechanical and construction work 
and was exposed to many chemicals.  Medications and topical 
applications were altered with waxing and waning improvement.

With respect to the schedular evaluation assigned for the 
veteran's service-connected DMII, the Board finds that a 
clear preponderance of the evidence on file is against an 
evaluation in excess of the 20 percent assigned at all times 
during the pendency of the appeal.  The evidence on file 
consistently shows that the veteran's diabetes is well 
controlled with oral hypoglycemic agents and a restricted 
diet.  It is true that his hypoglycemic agents have been 
altered and increased in dosage over time, but the veteran 
has never been required to use Insulin to control blood 
sugar.  Moreover, the evidence on file does not show that the 
veteran has ever been clinically restricted in any particular 
exertional or other activities.  The veteran does not require 
Insulin and does not have a regulation of activities, two of 
the three schedular criteria necessary for the next higher 40 
percent evaluation in accordance with 38 C.F.R. § 4.120, 
Diagnostic Code 7913.  

Additionally, the Board finds that a clear preponderance of 
the evidence on file is against an evaluation in excess of 
the 10 percent assigned for each of his legs for diabetic 
neuropathy.  At all times during the pendency of the appeal, 
diabetic neuropathy of the lower extremities is shown to 
principally involve a loss of sensation and/or tingling of 
the lower legs and feet.  Multiple neurological examinations 
and diagnostic studies confirm this loss of sensation as 
directly attributable to the veteran's diabetes, but these 
same clinical records also consistently show no loss of 
muscle strength or atrophy and all diabetic examinations of 
the feet are essentially normal except for loss of sensation.  
This is fairly characterized as a mild diabetic neuropathy 
warranting a 10 percent evaluation for each leg in accordance 
with 38 C.F.R. § 4.124(a), Diagnostic Code 8521 for 
incomplete paralysis which is mild.  The evidence does not 
show moderate symptoms attributable to diabetic neuropathy 
for the next higher 20 percent evaluation.  

Although early diagnostic testing failed to reveal any 
findings consistent with low back pain sciatica and 
radiculopathy, more recent MRI studies do reveal moderate to 
severe degenerative changes of the lumbar spine with two 
bulging lumbar discs with the distinct possibility of an L5 
nerve root compression and left leg pain has been clinically 
attributed to such radiculopathy, consistent with the 
veteran's complaint of pain beginning in the buttocks and 
traveling to the upper left leg.  The veteran may not be 
given an increased evaluation for diabetic neuropathy of the 
left leg for symptoms attributable to lumbar spine disease 
which is not a service-connected disability, consistent with 
the rule against pyramiding at 38 C.F.R. § 3.14.

Additionally, the veteran's consistent complaints of a 
numbness in the anterior right thigh has been clinically 
identified as a meralgia paresthetica, which is a lateral 
femoral cutaneous nerve injury, not caused by the veteran's 
diabetes.  Notably, symptoms complained of in the upper legs 
from nerve injury and/or lumbar spine disease are separate 
and apart from the consistent complaints by the veteran of 
paresthesia and tingling or a wet feeling in the lower legs 
and feet which is shown to clearly be attributable to 
diabetic neuropathy of the lower legs.

Additionally, the veteran has complained of upper extremity 
symptoms, but the multiple neurological consultations and 
diagnostic studies on file have revealed upper extremity 
symptoms for the right arm result from a mild right median 
neuropathy at the wrist attributable to carpal tunnel 
syndrome, and a mild right ulnar neuropathy at the elbow, 
neither of which are causally related to the veteran's 
diabetes.  The studies on file reveal no additionally 
abnormal findings for either arm or the hands as consistent 
with a diabetic neuropathy.  The September 2006 EMG/NCV 
studies specifically noted no electrophysiologic evidence 
suggestive of a diffuse peripheral neuropathy or motor neuron 
disease.  The veteran has also complained of his chronic 
dermatitis of the hands, but chronic eczema of the hands is 
shown to have had onset many years after service in 2003 and 
is entirely unrelated to diabetes or to herbicide exposure 
during service.  Eczema is not a disease presumed by any VA 
law or regulation to be related to herbicide exposure and the 
veteran has presented no evidence other than his own lay 
argument that there is such causal relation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

The clinical picture offered by the veteran's claims folder 
shows that all times during the pendency of the appeal, the 
veteran's diabetes is well controlled with oral hypoglycemic 
agents and a restricted diet.  The veteran has been provided 
physical therapy by VA and has successfully maintained an 
exercise regimen which has clearly assisted the control of 
his diabetes and progression of mild diabetic neuropathy of 
the legs as well as lumbar spine symptoms.  The evaluations 
assigned and confirmed in this decision are those warranted 
for symptoms directly attributable to the veteran's service-
connected diabetes.  The rule against pyramiding does not 
permit the assignment of increased evaluations for diabetes 
which are attributable to other neurological symptoms which 
are causally unrelated to diabetes.  


ORDER

Entitlement to an evaluation in excess of 20 percent for type 
II diabetes mellitus is denied.

Entitlement to an evaluation in excess of 10 percent for left 
leg diabetic neuropathy is denied.

Entitlement to an evaluation in excess of 10 percent for 
right leg diabetic neuropathy is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


